t c memo united_states tax_court peter j chapman and julia l chapman petitioners v commissioner of internal revenue respondent docket no filed date christina m passard for petitioners melanie e senick for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a dollar_figure deficiency in petitioners’ income_tax and a dollar_figure sec_6662 accuracy-related_penalty for after concessions by petitioners the issues for decision are all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and continued whether petitioners are entitled to a dollar_figure contract labor expense deduction for we hold that they are whether petitioners are entitled to a dollar_figure interest_expense_deduction for we hold that they are entitled to a reduced_amount whether petitioners are entitled to a dollar_figure bad_debt deduction for we hold that they are not and whether petitioners are liable for accuracy-related_penalties under sec_6662 we hold that they are but the penalties must be adjusted for consistency with this opinion findings_of_fact petitioners are a married couple who lived in alaska when they filed their petition petitioners filed a joint form_1040 u s individual_income_tax_return for in mr chapman engaged in real_estate maintenance services through a wholly owned llc tundra mountain services llc tms and real_estate investment through another wholly owned llc tundra mountain investment llc tmi mr chapman formed tms in and tmi in in continued procedure unless otherwise indicated mrs chapman was the sole shareholder of alaska inland car rental inc aicr a subchapter_s_corporation petitioners reported business income and expenses from tundra mountain enterprises encompassing tmi and tms on schedules c profit or loss from business of their returns under the cash_basis accounting_method they reported the activity from tms on schedule c of their return under the cash_basis method and reported the activity from tmi on schedule c of their return under the accrual basis accounting_method aicr and tms were seasonal businesses with opposing busy seasons tms provided services including lawn care snow removal rekeying general maintenance winterizations and plumbing repairs the winter months were its busiest season aicr provided car rental services and had its busiest season in the summer tms occasionally contracted with aicr for its employees to perform labor on tms’ behalf in particular the aicr employees performed routine winterization on properties that tms had contracted to service or maintain as payment for these services tms paid aicr dollar_figure in tms had no direct relationship with aicr’s employees petitioners deducted tms’ payments to aicr on their schedule c as part of tms’ contract labor expense petitioners deducted dollar_figure on their schedule c as interest tmi paid to two classes of lenders credit card companies for credit accounts in the name of bonnie chapman mr chapman’s mother and lenders who provided funds under promissory notes on tmi’s behalf mr chapman executed a document dated date which stated that bonnie chapman assigned nine of her credit card accounts for tmi’s use assignment the assignment document stated that the transfer of credit lines is considered a loan by bonnie chapman to tmi for the net available credit of the items transferred and that the sum of account balances on the credit lines at the date of transfer will be repaid by tmi to the creditor on behalf of bonnie chapman and will be treated as an interest payment to bonnie chapman by tmi mr chapman was the only signatory to the assignment document credit card statements and bank statements show the cashflow between the credit card accounts and tmi’s bank account each credit card statement from the date billing cycle showed a balance transfer for approximately the amount shown on the assignment document tmi issued promissory notes between date and date each note had different terms regarding principal amounts interest rates and payment terms caitlyn isch bonnie chapman and gary isch each held one of the notes issued by tmi tmi’ sec_2010 bank statements show aggregate payments of dollar_figure to caitlyn isch dollar_figure to bonnie chapman and dollar_figure to gary isch respectively tmi’ sec_2010 bank statements do not reflect any payments to any of the lenders for the other promissory notes before tmi invested money in several real_estate projects with adam rust and his limited_liability_company acuity enterprises llc acuity as evidence of tmi’s investment mr rust executed promissory notes between date and date ten of the notes had an annual interest rate of more than all of the notes provided that principal and interest would be due as a balloon payment at maturity the parties earmarked all of the notes for specific real_estate projects but did not secure the notes with any of the underlying real_estate mr chapman would meet with contractors real_estate agents and developers during the course of the development of each of the projects mr rust filed a bankruptcy petition on date the u s bankruptcy court for the district of oregon discharged mr rust’s debts petitioners deducted principal and interest on their schedule c because of mr rust’s bankruptcy discharge respondent issued a notice_of_deficiency to petitioners in date reflecting his disallowance of petitioners’ deductions for contract labor expenses interest_expenses and a bad_debt additionally respondent imposed an accuracy-related_penalty petitioners timely petitioned this court i burden_of_proof opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deductions rule a 503_us_79 to satisfy this burden taxpayers must present sufficient records to substantiate their deductions see sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir gorokhovsky v commissioner tcmemo_2012_206 aff’d __ fed appx __ wl 7th cir date sec_1_6001-1 income_tax regs ii contract labor deduction tms contracted out labor to aicr employees in and tms paid aicr dollar_figure for_the_use_of its employees petitioners deducted the dollar_figure payment on their schedule c as a contract labor expense sec_162 provides a deduction for certain ordinary and necessary business-related expenses an expense is ordinary if it is normal customary or usual within the relevant business see 308_us_488 an expense is necessary if it is appropriate and helpful for the business 320_us_467 290_us_111 see also sec_1_162-7 income_tax regs the transaction at issue here is between mr chapman’s wholly owned llc tms and mrs chapman’s wholly owned corporation aicr transactions between related parties warrant particular scrutiny for tax characterization see 532_f2d_1204 8th cir pepsico puerto rico inc v commissioner tcmemo_2012_269 however it is one thing to say that transactions between related parties should be carefully scrutinized and quite another to say that a genuine transaction should be disregarded for tax purposes simply because it occurred between related parties respondent argues that petitioners failed to prove this dollar_figure payment was an ordinary and necessary business_expense respondent’s argument is premised entirely on his assertions that neither aicr nor its employees provided any actual services to tms we do not agree mr chapman testified that tms is in the business of providing services such as lawn care snow removal rekeying general maintenance winterizations and plumbing repairs he also testified that the labor aicr provided included routine winterizations during aicr’s slow season we find mr chapman’s testimony credible in addition tms’ business required the labor reflected by this expense accordingly we are convinced that tms paid aicr dollar_figure in exchange for its employees to perform tms’ services and that this expense was ordinary and necessary for tms to carry out its business operations respondent also argues that the dollar_figure payment was in substance a contribution_to_capital however because the payment was compensation_for services the aicr employees performed we do not agree that this payment was a capital_contribution accordingly petitioners have satisfied their burden of proving the dollar_figure payment to aicr met the requirements for deductibility of a trade_or_business expense iii interest_expense_deduction sec_163 allows a deduction for all interest_paid or accrued on indebtedness within the taxable_year as an exception sec_163 generally disallows a deduction for personal_interest petitioners claimed a deductible interest_expense of dollar_figure for as a result of two types of obligations interest mr chapman purportedly paid on a number of credit lines in the name of bonnie chapman but assigned to tmi and interest accrued on notes tmi and mr chapman issued a assignment of credit lines under sec_163 taxpayers may deduct interest_expenses only if they arose from the taxpayers’ own indebtedness they cannot deduct interest_expenses that arose from another’s indebtedness 604_f2d_34 9th cir aff’g tcmemo_1976_150 in the absence of an obligation of the taxpayer to pay interest the taxpayer is barred from deducting interest notwithstanding the taxpayer’s characterization of payments as interest payments 340_f2d_445 2d cir aff’g tcmemo_1963_174 petitioners argue that tmi may deduct the interest_paid on the credit lines bonnie chapman assigned to tmi under sec_163 to support their argument petitioners provided a copy of the assignment document the creditors’ records showing balance transfers at the time of the assignment and the creditors’ records showing the payments towards interest in each of the credit card statements from the assignment year shows a balance transfer but does not show the origin or purpose of the balance transfer interest_expenses and their underlying debt are allocated according to the use of the debt proceeds see 119_tc_44 sec_1_163-8t temporary income_tax regs fed reg date although petitioners assert that the balance transfers were a means of raising funds for mr chapman’s real_estate investment business petitioners failed to show the use of the debt proceeds for a business_purpose we note that the debt was incurred in the name of mr chapman’s mother bonnie chapman mr chapman testified that he relied upon her credit in the business however his vague and general testimony does not provide a sufficient basis to trace the debt to business_expenses accordingly petitioners have failed to satisfy their burden of proving that the interest was properly allocable to their trade_or_business in robinson v commissioner t c pincite we found that such a tracing regime is in conformity with the disallowance_of_interest_expenses under sec_163 additionally petitioners provided a number of bank statements and credit card statements showing payments from tmi’s bank account to a number of credit lines including the credit lines covered by the assignment although the statements show tmi made payments on the credit lines the statements again fail to show the nature of the expenditures that generated the debt carried on the credit lines because petitioners have failed to meet their burden of proving the interest payments were not bonnie chapman’s personal obligation or that the underlying debt was an ordinary and necessary obligation of the business petitioners are not entitled to an interest_expense_deduction for interest on the assigned credit lines b promissory notes whether a particular accounting_method clearly reflects income is a factual question 37_tc_1063 a taxpayer’s labeling of his tax_return as accrual is not determinative of the designation see 282_us_92 taxpayers may adopt any permissible method_of_accounting in connection with each separate and distinct trade_or_business the income of which is reported for the first time sec_1_446-1 income_tax regs without the commissioner’s approval a taxpayer must report income in accordance with the method_of_accounting the taxpayer used for previous years sec_446 115_tc_554 see also 45_fsupp_711 n d cal mr chapman formed tmi in from to petitioners reported their tmi income and claimed deductions on their personal income_tax returns petitioners changed their tmi accounting_method in from the cash_basis method to the accrual basis method however petitioners have not shown any reason tmi’s items of income and deduction should be calculated under the accrual basis method although they were free to adopt the accrual basis method if it clearly reflected income they had to do so for the first taxable_year tmi was in operation see sec_1_446-1 income_tax regs or secure the consent of the commissioner before changing methods see sec_1_446-1 income_tax regs petitioners are not entitled to switch to the accrual basis method absent the commissioner’s approval petitioners contend that the distinction between cash_basis and accrual basis is insignificant because they actually paid their interest obligations under the notes as they came due in petitioners have substantiated this claim only to a very limited extent petitioners provided evidence of tmi’s interest payments on only of the promissory notes for example tmi’s bank statements show that petitioners made payments totaling dollar_figure to bonnie chapman gary isch and caitlyn isch in petitioners have not shown that the interest on the remaining notes was actually paid during petitioners assert that tmi’s dollar_figure interest payments were on debts incurred for nonpersonal purposes see sec_163 mr chapman credibly testified that the funds were used in tmi’s real_estate business accordingly petitioners are entitled to an interest_expense_deduction for only the dollar_figure they properly substantiated iv bad_debt deduction petitioners contend that the promissory notes mr rust issued constitute bona_fide debts acquired in connection with a trade_or_business that became wholly worthless in respondent contends that these debts are not bona_fide debts because they did not arise from a debtor-creditor relationship we agree with respondent sec_166 allows taxpayers to deduct bona_fide business_debts that have become wholly worthless within a taxable_year a bona_fide debt arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable amount of money 91_tc_575 sec_1_166-1 income_tax regs a gift or contribution_to_capital may not be considered a debt for purposes of sec_166 sec_1_166-1 income_tax regs a contribution_to_capital in this instance would be in the form of a joint_venture a joint_venture is ‘an association of persons to carry out a single business_enterprise for profit’ 27_tc_840 quoting c j s joint adventures sec_1 and citing 14_tc_1406 and 22_bta_935 gurtman v commissioner tcmemo_1975_96 whether a joint_venture was formed for tax purposes presents a question of fact gurtman v commissioner tcmemo_1975_96 the fundamental question is whether the parties intended to and did in fact join together for the accomplishment or conduct of an undertaking or enterprise 42_tc_1067 there is sufficient evidence showing that mr chapman and mr rust intended to work together in a joint_venture in real_estate investment the record establishes that the promissory notes formalizing the arrangement represented a capital_investment by mr chapman with interest set at unusually high rates to account for mr chapman’s personal involvement in the projects the debt was not secured_by the real_estate or any other collateral and mr chapman provided services on the projects mr chapman would meet with contractors real_estate agents and developers the evidence of the actual transfer to mr rust of funds in the amounts of the alleged notes is insufficient and the high level of risk and involvement by mr chapman is indicative of a capital_contribution to a joint_venture not a credit arrangement in any event the notes were earmarked as investments in specific parcels of real_property but as stated previously none of the notes was secured_by any of the underlying properties mr rust defaulted on the principal payments as they came due under the notes yet tmi allegedly provided additional funds to mr rust petitioners contend that the notes represent bona_fide debt because the notes are binding obligations for fixed amounts and terms but the terms meant nothing in practice petitioners further argue that the interest they received from mr rust in previous tax years is evidence of a debtor-creditor relationship however the alleged interest payments do not prove a debt existed because among other reasons the payments were not consistent and regular these payments could well have been for services or return on investment in summary although the notes had stated terms the evidence indicates petitioners did not enforce payment at maturity the interest rates were well above market levels mr chapman maintained an active role in the development of the the first note in the series is dated date with a term of months acuity issued an additional four notes for a stated aggregate sum of dollar_figure after the first note matured projects the record establishes that the parties intended the notes to act both as an investment and as compensation_for mr chapman’s personal involvement in the projects on the basis of the foregoing we hold the notes do not support a bad_debt deduction for v accuracy-related_penalty sec_6662 and b imposes an accuracy-related_penalty if any part of an underpayment_of_tax resulted from a substantial_understatement_of_income_tax the penalty is of the portion of the underpayment to which the section applies sec_6662 the commissioner bears the burden of production on the liability for an accuracy-related_penalty in that he must come forward with sufficient evidence indicating that it is proper to impose the penalty see sec_7491 see also 116_tc_438 once the commissioner meets this burden the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause and good_faith higbee v commissioner t c pincite respondent meets his burden of production by showing that petitioners’ understatement of income_tax is substantial bronstein v commissioner t c individuals substantially understate their income_tax when their understatement exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 petitioners bear the burden of proving that the accuracy-related_penalty is inappropriate because of reasonable_cause and good_faith see sec_6664 whether the taxpayer acted with reasonable_cause and good_faith is determined by the pertinent facts and circumstances brunsman v commissioner tcmemo_2003_291 sec_1 b income_tax regs petitioners have failed to provide evidence of their reasonable_cause or good_faith accordingly if the rule computation demonstrates that petitioners’ understatement exceeds the threshold the penalty will apply in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
